Citation Nr: 1041478	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-27 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from March 
1983 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2006 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which in pertinent part 
denied service connection for bilateral hearing loss and 
sinusitis.  In a November 2008 rating decision, the RO granted 
service connection for sinusitis and assigned a noncompensable 
evaluation, effective July 1, 2006.  The sinusitis claim is not 
in appellate status.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial RO consideration.  A transcript of the hearing 
is associated with the claim folder. 


FINDING OF FACT

The preponderance of the evidence does not show a current 
diagnosis of bilateral hearing loss for VA purposes during 
service, at service separation, or after service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and bilateral sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of 
a service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in March 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio  v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d  1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran an 
audiological examination, and afforded the Veteran the 
opportunity to present testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file.  The Board 
acknowledges that the Veteran has contended that his hearing 
evaluations were not adequate, in part because it was conducted 
in a sound-proof room and he guessed at some of the words during 
the speech discrimination testing.  The Board finds that a new 
examination is not needed, however, as the evidence currently of 
record is adequate to adjudicate the claim.  VA regulations 
require that audiological testing be conducted in a controlled 
setting, and not under "real world" conditions; thus, the Board 
finds no prejudice from the nature of the testing.  See 38 C.F.R. 
§ 4.85(a).  Further, review of the VA examination record 
indicates that the examiners of the May 2006 VA examination and 
the February 2010 VA audiology consultation elicited medical 
histories from the Veteran and conducted the appropriate testing, 
and the records document all the information needed to document 
the current nature and severity of the reported hearing loss.  
Thus, the Board finds the examination was adequate for 
adjudicative purposes.  VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

II. Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, shown 
by the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service.  
38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he has hearing loss as a result of in-
service noise exposure, specifically from exposure to heavy 
equipment, the demolition of various structures, and the flight 
line.

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service treatment records (STRs) include the Veteran's October 
1982 enlistment examination.  At that time, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

The Veteran was provided hearing protection in September 1983.

An October 1984 treatment record shows that the Veteran was 
diagnosed with "?  Swimmer's ear."  The clinician removed 
cerumen build up and provided hearing protection.  The Veteran 
was again issued hearing protection in July 1986.

A March 1987 periodic examination shows a normal clinical 
evaluation of the ears.  Pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
0
0
0

A July 1988 audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
10
5
0
0

A June 1989 audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
5
5
5
0
0

The Veteran was counseled on hazardous noise exposure.

A June 1990 audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
0
5
10
0
5

A June 1991 treatment record shows that the Veteran was issued 
hearing protection.  Pure tone thresholds, in decibels, were as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
0
0

No significant threshold shift was noted.

In May 1992, the Veteran complained of difficulty hearing in 
noisy rooms.  An audiogram shows the following pure tone 
thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
0
0
0
0
0

The clinician noted no significant threshold shift.  

An October 1992 audiogram shows the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
10
5
5
0
5

A February 1993 periodic examination shows a normal clinical 
evaluation of the ears.  Pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
0
0
0
0
0

A May 2003 audiogram shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
15
LEFT
10
5
5
-5
5

A July 2005 treatment record shows that the Veteran complained of 
hearing loss.  He reported a 15-year history of working with 
heavy equipment.  He reported that people around him had noticed 
a hearing problem.  The assessment was hearing loss.  The 
clinician wrote "[illegible] - slightly shifted to left."  The 
Veteran was referred to the audiology clinic.

An August 2005 audiology record shows that the Veteran complained 
of a gradual bilateral hearing loss that he noticed at home.  The 
clinician noted that the Veteran's thresholds were essentially 
within normal limits, with a mild loss at 8000 Hz.  An audiogram 
was performed, but it depicts the pure tone thresholds exhibited 
by the Veteran on a graph and not interpreted in decibels for 
each frequency depicted in the audiogram.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.

A January 2006 treatment record shows that the Veteran complained 
of difficulty hearing speech.  He stated that his hearing was 
stable or gradually decreasing.  The clinician noted that the 
August 2005 examination showed borderline hearing sensitivity in 
both ears.  An audiogram was performed, but it depicts the pure 
tone thresholds exhibited by the Veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See id.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.

A May 2006 VA examination shows that the Veteran complained of a 
gradual deterioration of hearing sensitivity during service.  He 
reported that he worked as a heavy equipment operator and safety 
inspector during service, and he related noise exposure that 
included weapons, heavy vehicles, heavy equipment, explosions, 
helicopters, aircraft, communication radios/headsets, and 
generators.  The Veteran denied any noise exposure as a civilian 
or recreationally.  He also denied hearing aid use.  Upon 
examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
5
10
0
0
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left.  The 
diagnosis was normal hearing thresholds bilaterally.  The 
examiner noted that "no condition exists which, if treated, 
might cause a change in hearing threshold levels."

A February 2010 VA examination shows that the Veteran complained 
of a gradual decrease in hearing since service.  He reported that 
he was unable to understand words in a noisy environment unless 
he is looking at the person.  During service, he worked as an 
inspector on the flight line.  He related noise exposure that 
included aircraft and machinery noise.  The Veteran also reported 
a history of non-military occupational noise exposure as a heavy 
equipment operator.  He denied ever wearing hearing aids.  Upon 
examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
20
15
15
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left.  The 
diagnosis was normal hearing from 250-4000 Hz, sloping to a mild 
sensorineural hearing loss from 6000-8000 Hz in the right ear, 
and normal hearing from 250-8000 Hz in the left ear.  The 
examiner noted that "[s]peech discrimination abilities in a 
quiet background were excellent bilaterally."

During the August 2010 hearing, the Veteran testified that when 
he retired in 2006 he was told by an Air Force doctor that he 
would eventually "probably end up" needing  hearing aids.  
Hearing Transcript at 6.  Currently, he works as an inspector at 
a prison.  He wears hearing protection whenever he inspects 
firing ranges.  

Although the Veteran has reported exposure to acoustic trauma in 
service and current problems hearing, a bilateral hearing loss 
disability as defined by VA regulations is not shown on any of 
the numerous in-service audiograms, immediately prior to 
discharge, or since service.  The Board acknowledges that the 
Veteran has reported that his hearing is worse than that depicted 
during the examinations because the testing was done in a sound-
proof room.  As discussed above, however, the Board finds that 
the hearing evaluations of record are adequate for adjudicative 
purposes.  As noted above, service connection can only be granted 
if the Veteran has a current service-connectable disability.  In 
this case, the evidence does not show that the Veteran has such a 
disability in either ear; accordingly, service connection for 
bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


